                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Marvin James,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00428-FDW-DSC
                                      )
                 vs.                  )
                                      )
    North Carolina Department of      )
            Commerce
    Omni Hotel Management Corp,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2020 Order.

                                               September 21, 2020




      Case 3:20-cv-00428-FDW-DSC Document 4 Filed 09/21/20 Page 1 of 1
